Judgment dismissing the complaint in an undefended action for divorce on the ground that the court had no jurisdiction or power to grant the divorce reversed on the law, without costs, and judgment granted in favor of the plaintiff and against the defendant, with costs. Proposed findings third and sixth are found, as are the proposed conclusions of law. The parties to this action were married in the State of New York on the 8th day of November, 1926, and for four years thereafter, until the month of October, 1930, they lived together as husband and wife in this State. In October, 1930, the plaintiff wife removed to the State of New Jersey, where she has since resided. The parties have not at any time since their marriage lived elsewhere as husband and wife. Plaintiff on the proof was entitled to a finding that the husband now lives and at all times since the marriage has continued his residence in the State of New York, and, therefore, that the matrimonial domicile of both the plaintiff and the defendant continued from the date of the marriage to the commencement of the action in the county of Bings in this State. (Civ. *756Prac. Act, § 1147; Matter of Seymour, 107 Misc. 330; Matter of Colebrook, 26 id. 139; Harris v. Harris, 83 App. Div. 123; Webster v. Kellogg Co., 168 id. 443; Schildkraut v. Schildkraut, 226 id. 747.) The offense with which the defendant was charged was committed in the borough of Manhattan, city of New York, and the defendant was served with process in the county of Kings, State of New York. Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ., concur.